Name: 2003/341/EC: Council Decision of 6 May 2003 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2003-05-15

 Avis juridique important|32003D03412003/341/EC: Council Decision of 6 May 2003 appointing a member of the Committee of the Regions Official Journal L 120 , 15/05/2003 P. 0060 - 0060Council Decisionof 6 May 2003appointing a member of the Committee of the Regions(2003/341/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the French Government,Whereas:(1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions(1).(2) The seat of a member of the Committee of the Regions has become vacant following the resignation of Mr Jean-Pierre RAFFARIN, of which the Council was notified on 28 October 2002,HAS DECIDED AS FOLLOWS:Sole ArticleMr Jacques VALADE, Senator for the Gironde, is hereby appointed a member of the Committee of the Regions in place of Mr Jean-Pierre RAFFARIN for the remainder of his term of office, which ends on 25 January 2006.Done at Brussels, 6 May 2003.For the CouncilThe PresidentP. Efthymiou(1) OJ L 24, 26.1.2002, p. 38.